Citation Nr: 1139142	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-05 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1965 to October 1980 and from July 1991 to January 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2011.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for Parkinson's disease is addressed in the REMAND following the order section of this decision.


FINDING OF FACT

The Veteran does not have a right eye disability that is etiologically related to an incident, disease, or injury of active service.  


CONCLUSION OF LAW

A right eye disability was not incurred in or aggravated during active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in December 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The December 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has asserted that in 1967, while serving in the Republic of Vietnam, someone put a cigarette out in his right eye.  He reported that he was medivaced by helicopter to Dong Tam where he was hospitalized for three days.  The Veteran reported that he has had some problems with his right eye since that time.  

A review of the STRs shows that in December 1967, the Veteran was admitted for a right eye burn with ashes.  Physical examination of the right eye showed tearing and some corneal abrasions.  The following day, the Veteran's right eye was noted to be healing nicely and he was discharged to duty.  The Veteran had a periodic examination in March 1976.  There is no indication from the examination report that the Veteran reported any right eye problems at the time of the examination.  Additionally, the Veteran's eyes, pupils, and ocular motility were noted to be normal upon physical examination and the Veteran's ophthalmoscopic examination was normal.  Additionally, the Veteran's right eye vision was noted to be 20/20, distant and near, without correction at the time of his March 1976 examination.  

Prior to his second period of active duty, the Veteran was afforded a periodic examination in July 1991.  At that time, the Veteran checked "no" on the health questionnaire to the question of whether he experienced eye trouble.  In December 1991, the Veteran was afforded a separation examination.  At that time, the Veteran again checked "no" on the health questionnaire to the question of whether he experienced eye trouble.  Also, there is no indication from the examination report that the Veteran reported experiencing any right eye problems at that time.  Additionally, the Veteran's eyes, pupils, and ocular motility were noted to be normal upon physical examination and the Veteran's ophthalmoscopic examination was normal.  

In February 2007, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had sustained a cigarette burn to his right eye or eyelid in December 1967.  He reported that he used to experience pain and aching as a result of the burn and that he still experienced some pain in his right eye.  He reported that his vision was worse in his right eye than the left eye and that he had undergone Lasik eye surgery on both eyes.  Based on the history reported by the Veteran and the physical findings of the examination, the examiner diagnosed history of cigarette or ash burn to the right eye lid and eye with no obvious scar or traumatic sequelae seen; dry eye syndrome, right eye worse than the left; and bilateral cataracts, right eye worse than the left.  The examiner reported that a clear link between the Veteran's diagnosis of dry eyes and his cigarette trauma in service could not be made.  In this regard, the examiner reported that there was no significant burns on the ocular surface or any scarring seen and that it was more likely that the Veteran's dry eye syndrome was a result of his Lasik surgical procedure.  Additionally, the examiner reported that the Veteran's cataracts accounted for his decreased visual acuity.  

The Veteran has also sought treatment for various disabilities at the VA Medical Center.  A review of those records shows that the Veteran has been seen by an ophthalmologist for his various eye problems; however, there is no indication that the Veteran has any residual disabilities from the cigarette burn he sustained in December 1967 while in active service.

The Board acknowledges that the Veteran is competent to report his eye symptoms.  However, as a lay person, the Veteran is not competent to render a medical opinion linking any of his current eye disabilities with his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, while the Veteran did sustain a cigarette burn to his right eye while in active service, but a review of the medical records indicates that the eye healed well and there was no residual scarring.  Additionally, the VA examiner has competently opined that the Veteran's current eye disabilities are not a result of the injury in service.  The VA examiner's opinion was based upon the examination of the Veteran, and was supported by detailed and cogent reasons and bases.  Therefore, the injury to the Veteran's right eye during active service is presumed to have been acute and transitory with no chronic residuals that are subject to compensation.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a right eye disability is not warranted.             


ORDER

Entitlement to service connection for a right eye disability is denied.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for Parkinson's disease is decided.

The Board notes that over the years, the Veteran has been diagnosed with several different neurological movement disorders, to include essential tremor, Parkinsonism, and mild Parkinson's disease.  However, most recently of record is an August 2011 treatment note from the Veteran's treating neurologist at the VA Medical Center, Dr. J.S.R.  In the treatment note, Dr. J.S.R. provided a differential diagnosis of idiopathic Parkinson's disease and secondary Parkinsonism.  Dr. J.S.R. further reported that he was starting the Veteran on low dosages of Parkinson's disease medication to determine whether the Veteran's symptoms would show improvement with use of the medication.  Dr. J.S.R. noted that if the symptoms improved then the diagnosis would be idiopathic Parkinson's disease, but if they did not improve, the diagnosis would be secondary Parkinsonism.  

The Board notes that the Veteran had active service in Republic of Vietnam and that Parkinson's disease is a disability that is subject to presumptive service connection when a Veteran has been exposed to herbicides.  However, Parkinsonism is not a disability which is subject to presumptive service connection.  Therefore, it is necessary to determine what the Veteran's actual diagnosis is before the Veteran's claim can be decided.  

As several months have passed since the Veteran was started on Parkinson's disease medication, the Veteran's diagnosis should be clarified.  Therefore, current treatment notes should be obtained and the Veteran's claims file should be forwarded to his treating neurologist at the VA Medical Center for clarification of the Veteran's diagnosis.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, after the foregoing development actions have been performed, the Veteran's claims file in its entirety should be forwarded to his treating neurologist at the VA Medical Center, Dr. J.S.R., for clarification of the Veteran's diagnosis, specifically, whether the Veteran has Parkinson's disease or Parkinsonism.  

If the Veteran's diagnosis is determined to be secondary parkinsonism, Dr. J.S.R. should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's disability is related to his active service.

A complete rationale should be given for all opinions and conclusions expressed.  

If Dr. J.S.R. is not available, the claims file should be provided to and reviewed in its entirety by another physician with sufficient expertise who should provide the required opinion with the supporting rationale.  Another VA examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for Parkinson's disease based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


